Honorable   Jack McLaughlin                 Opinion    No. M- 961
Commissioner
Bureau of Labor Statistics                  Re:    Whether the provisions
Austin,   Texas                                    of Article   5221(f),  V.C.S.,
                                                   as amended require    Mobile
                                                   Home Dealers   to pay an
                                                   annual license    fee of
Dear Mr. McLaughlin:                               $50.00.

        In your recent   letter     to this office        you pointed      out
that the 61st Legislature          enacted legislation          regulating
the manufacture     and sale of mobile homes.               This legislation
was codified    as Article      5221(f),      Vernon's    Civil    Statutes,
and required    all dealers      and manufacturers          of mobile homes
to pay an annual license         fee of $50.00 to your department.
The 62nd Legislature       amended Article         5221(f),     and that
Article    as amended does not contain            a requirement      for the
payment of the $50.00 license            fee.     In view of this,       you
have requested     our opinion      as to whether dealers           and manu-
facturers    of mobile homes are still            required    to pay an
annual license     fee of $50.00 to your department.

       Article     5221(f),    as originally     enacted by the 61st
Legislature,      provided     for the establishment       of a uniform
code of standards         for the plumbing,      heating,   and electrical
systems installed         in mobile homes manufactured        or sold in
this State.        The Article     required   that all dealers     and
manufacturers       of mobile homes procure        a license   upon the
payment of the $50.00 fee,            and that compliance     with the
plumbing,      heating,     and electrical    standards    be evidenced
by a seal placed on the mobile home by the manufacturer                    or
dealer.      The seals were to be obtained           from your department
at a cost of $3.00 to the dealer             or the manufacturer.

     By House Bill  956, Acts 1971, 62nd Legislature,           chapter
896, page 2765, Article    5221(f)    was completely   revised,    and
the scope of its application      extended.    In addition    to pro-




                                -4703-
                                                                                  .




Honorable    Jack McLaughlin,       page   2    (M-961)



viding    standards      for the installation       of plumbing,      heating,
and electrical        systems in mobile homes, the Article             as
amended also provides           for uniform standards       in require-
ments for the body and frame design and construction                     of
mobile homes.          Instead of requiring      that dealers      and manu-
facturers      of mobile homes be licensed,           the Article     now
provides     for a system whereby manufacturers             will be issued
a certificate        of acceptability      upon certification        that
mobile homes will be manufactured              in compliance      with the
established       standards.       Each mobile home manufactured            and
sold within the State must also bear a seal issued by the
department which indicates             that the mobile home was manu-
factured     in compliance        with uniform standards.         The Article
as amended further          makes it unlawful      to manufacture      or
sell   a mobile home within the State except in compliance
with the standards          established    pursuant to the Article.

      The Article as amended makes no mention                of a license
for either  a manufacturer   or dealer.   Section              11 pertains
to fees and charges   and reads as follows:

                  Wet.  11. (a)The Board with the
              advice of the department    shall  esta-
              blish  a schedule  of fees to pay the
              cost incurred   by the department    for
              the work relating    to the administra-
              tion and enforcement    of this Act.

                   ‘l(b) The Board shall    set a fee for
              the issuance    and annual renewal of
              certificates    of acceptability    which
              shall not exceed $100 per year.

                  “(c)  The Board shall also set a
              charge for the issuance   of seals of
              approval   which shall not exceed $3.00
              per seal.

                  l’(d) All fees shall   be      paid to the
              state treasury    and placed       in a special
              account for the use of the          department
              in the administration     and      enforcement
              of this Act.”

        This is    the only provision       in the amended Article
which    relates    to the payment of       fees in connection   with


                                -4704-
Honorable    Jack McLaughlin,      page   3   (M-961)



the administration       and enforcement     of the Act.     Although
House Bill     956, does not contain      a repealing    clause,    we
are compelled      to the conclusion     that Article    5221(f)    as
amended is quite clearly        intended   to embrace the entire
body of law on the subject         of the regulation     of the manu-
facture   and sale of mobile homes.          It is a complete      sub-
stitute   for the prior     law on this subject       and repeals
the orior    Act even though House Bill        956 contains     no
repeHling    clause.     Commercial Code Co. v. American Manu-

Gsi?F%s;:           2     ~r:;2~f8~~l:~~~.~~~.~~~:2~g~~~~e~~~~.
Civ.App.    1939,   error    ref.).

       You are therefore     advised,   that the fifty    dollars
($50.00)   license   fee required     of dealers    and manufacturers
of mobile homes under the provisions          of Article   5221(f),
Vernonls   Civil   Statutes,   is no longer     required  under the
provisions    of that Article     as amended by the House Bill
956, Acts 1971, 62nd Legislature,         Chapter 896, page 2765.

                               SUMMARY

              House Bill  956, Acts 1971, 62nd Legis-
      lature,    Chapter 896, page 2765, completely
      revises    and replaces    the provisions     of Article
      5221(f),    V.C.S.,   and the $50.00 license       fee
      which that Article      previously    required   of
      dealers    and manufacturers     of mobile homes is
      no longer required      to be paid to the Bureau
      of Labor Statistics.

                                   Veii   truly   yours,




Prepared    by W. 0.    Shultz
Assistant    Attorney    General

APPROVED:
OPINION COMMITTEE




                               -4705-
       Hdnbrable       Jack McLaughlin,        page   4   (M-961)



.. '..:.- Kerns Taylor,       Chairman
      ...W. E./... ,Allen,
                    I        Co-Chairman

       Harriet  Burke
       Malcolm Quick
       Ben Harrison
       Scott Garrison

       SAM MCDANIEL
       Acting Staff Legal          Assistant

       ALFRED WALKER
       Executive Assistant

       NOLA WHITE
       First Assistant




                                           -4706-